PER CURIAM.
This attorney disciplinary proceeding is before us on complaint of The Florida Bar and report of the referee. Neither party has sought review of the referee’s report. The referee’s report and record were filed with this Court pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of the Florida Bar. We have jurisdiction. Art. V, § 15, Fla. Const.
The referee recommended that respondent be found guilty of violating Discipli*484nary Rule 1-102(A)(4) of the Code of Professional Responsibility for conduct involving misrepresentation; Disciplinary Rule 1-102(A)(6) for other conduct adversely reflecting on his fitness to practice law; and Disciplinary Rule 3-101(B) for practicing law in violation of regulations of the profession in Florida.
The referee recommended that respondent receive a public reprimand and that respondent be suspended from the practice of law for ten days with automatic reinstatement.* In addition, the referee recommended that the costs of the proceedings be charged to respondent. We approve the referee’s findings and recommended discipline. Accordingly, respondent shall receive a public reprimand and a ten-day suspension, effective thirty days from the date of this opinion, giving him time to protect any clients. Respondent shall be automatically reinstated after the ten days. The publishing of this opinion in Southern Reporter will constitute the public reprimand.
The costs of these proceedings in the amount of $905.17 are assessed against the respondent.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.

 The referee specifically noted in his findings of fact that the respondent had no prior disciplinary record. Subsequent to the issuance of the referee's report, this Court found respondent guilty of incompetence in the handling of a criminal case. The Florida Bar v. Hawkins, 444 So.2d 961 (Fla.1984). Respondent received a public reprimand and a two-year period of probation for that offense. This prior disciplinary proceeding does not influence our decision in this case.